Citation Nr: 0504690	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  03-31 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Whether the appellant has legal entitlement to accrued 
benefits.  


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel




INTRODUCTION

The veteran served in the Philippine Commonwealth Army from 
August 15, 1941 to April 9, 1942; and from December 14, 1942 
to December 20, 1942.  He also served with the Regular 
Philippine Army from August 1, 1945 to February 7, 1946.  The 
veteran was held as a prisoner of war (POW) of the Japanese 
Government from April 1942 to August 1942.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which denied service connection for the 
veteran's death, and denied the appellant's claim for legal 
entitlement to accrued benefits.  The appellant is the 
veteran's surviving spouse.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
appellant of the evidence needed to substantiate the claims 
and obtained all relevant evidence designated by the 
appellant.

2.  The veteran served in the Philippine Commonwealth Army 
from August 15, 1941 to April 9, 1942; and from December 14, 
1942 to December 20, 1942.  He also served with the Regular 
Philippine Army from August 1, 1945 to February 7, 1946; he 
had no service with the Philippine Scouts.

3.  The veteran was held as a POW of the Japanese Government 
from April 1942 to August 1942.  

4.  The veteran died on April [redacted], 1998; the immediate cause of 
the veteran's death was cardiorespiratory arrest due to 
chronic obstructive pulmonary disease (COPD) and a 
cerebrovascular accident (CVA).  

5.  There is no medical evidence of COPD or cerbrovascular 
disease until decades after service; however, there is also 
post-service medical evidence of atherosclerotic heart 
disease (ASHD) with an old inferior wall myocardial 
infarction; since the veteran was a POW for more than 30 
days, and has a history of localized edema of the lower 
extremities during captivity, his ASHD or ischemic heart 
disease is presumed to have been incurred during service. 

6.  During the veteran's lifetime and at the time of his 
death, service connection was in effect for peptic ulcer 
disease with duodenitis and irritable bowel syndrome (IBS), 
rated 20 percent, and malaria, rated 10 percent.  

7.  The veteran's service-connected gastrointestinal disease 
and malaria did not cause or aggravate his fatal 
cardiorespiratory arrest due to COPD and a CVA; however, for 
VA compensation purposes, cardiovascular disease includes 
ASHD and a CVA; thus, there is a nexus between a disease that 
is presumed to have been incurred during service and the 
veteran's fatal CVA.  

8.  The appellant filed her claim for accrued benefits on 
March 27, 2000.  


CONCLUSIONS OF LAW

1.  Service connection for the veteran's cause of death is 
warranted.  38 U.S.C.A. § 1310 (West  2002); 38 C.F.R. § 
3.312 (2004).

2.  The appellant is not eligible for accrued benefits.  38 
U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000(a)(3) (2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the appellant in the development of 
facts pertinent to her claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

As discussed in more detail below, sufficient evidence is of 
record to grant the appellant's claim for service connection 
for the cause of the veteran's death.  Therefore, no further 
development is needed with regard to this claim.  

As to the other claim in appellate status, whether the 
appellant is eligible for accrued benefits, the VCAA 
recognizes certain circumstances where VA will refrain from 
or discontinue providing assistance.  Circumstances in which 
VA will refrain from or discontinue providing assistance in 
obtaining evidence include, but are not limited to, the 
claimant's ineligibility for the benefit sought because of 
lack of qualifying service, lack of veteran status, or other 
lack of legal eligibility.  66 Fed. Reg. 45,620, 45,631 (Aug. 
29, 2001) (codified as amended at 38 C.F.R § 3.159(d)).  The 
RO took appropriate steps to determine if the appellant is 
eligible for accrued benefits and no other development is 
warranted because the law, and not the evidence, is 
dispositive in this case.  VA is not required to provide 
assistance if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a)(2) (West 2002).  Therefore, any 
deficiency in notice to the appellant as to the duty to 
assist, including the respective responsibilities of the 
parties for securing evidence, is harmless, non-prejudicial 
error.  See also, Valiao v. Principi, 17 Vet. App. 229 
(2003).  
 
Any error in the sequence of events is not shown to have any 
effect on this case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).  The enactment of the VCAA has no material effect 
on adjudication of the claim currently before the Board.  The 
law, not the evidence, controls the outcome of this appeal 
(see Sabonis v. Brown, 6 Vet. App. 426 (1994)).  In Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001), the Court held that the 
enactment of the VCAA does not affect matters on appeal when 
the question is one limited to statutory interpretation.  See 
also Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason 
v. Principi, 16 Vet. App. 129 (2002).

Factual Background

A certificate of death on file shows that the veteran died in 
his residence on April [redacted], 1998, at the age of 78.  The 
immediate cause of death was recorded as cardiorespiratory 
arrest.  Chronic obstructive pulmonary disease (COPD) and 
cerebrovascular accident (CVA) were listed as secondary 
causes.  No other diseases were noted on the death 
certificate.  

Service connection was in effect for peptic ulcer disease 
with duodenitis and irritable bowel syndrome (IBS), and for 
malaria.  
 
The service medical records consist of December 1942 
treatment records for complaints of recurrent attacks of 
chills and fever (diagnosed as malaria), and the veteran's 
Affidavit For Philippine Army Personnel.  The veteran claimed 
in his affidavit that he was a prisoner of war (POW) from 
April 1942 to August 1942.  He listed malaria and dysentery 
as the only wounds or illnesses sustained during service.  
There is no indication in the service records that he 
suffered from any other wounds or illnesses, to include 
cardiovascular disease, or respiratory disease, to include 
COPD.  

In 1987, the veteran underwent an examination by Dr. R.D.  
History obtained at that time included his POW confinement 
with the development of diarrhea, beriberi, and malaria, from 
which he recovered within a year.  He also reported that he 
remained well throughout his life.  The veteran's chest x-ray 
was essentially unremarkable.  Blood count, urinalysis, and 
chemistry profile were normal.  In conjunction with the 
medical examination, the veteran completed a POW history in 
which he stated that while he was in service, he experienced 
chest pains, bleeding gums, excessive thirst, skin rashes, 
blisters, numbness in his arms or legs, sunburn, diarrhea, 
chills, aches in muscles/joints, fever, frequent urination, 
swelling in the joints, swelling in the legs or feet, and 
psychological problems.  (Emphasis added.)  

In May 1989, the RO denied service connection for skin 
allergies, malaria, dysentery, vitamin deficiency, beriberi, 
cataract, degenerative joint disease, hemorrhoids, and 
presbycusis.  In its letter of denial, the RO stated that 
there was no record of the veteran's POW status.    

In April 1993, the veteran submitted lay statements from 
fellow prisoners of war S.S.A. and S.M.  They testified in 
their affidavits that the veteran was force-marched to a 
concentration camp at Camp O'Donnell, Capas, Tarlac, 
Philippines.  He remained there for several months and became 
thin and emaciated, was suffering from malnutrition, and on 
several occasions experienced chills due to malaria fever.  
He was released and treated for malaria and dysentery in the 
latter part of 1942.  

In May 1994, Drs. A.S. and L.G. diagnosed the veteran with 
COPD with acute respiratory failure, benign prostatic 
hypertrophy, essential hypertension, liver cirrhosis, and 
atherosclerotic heart disease (ASHD), Type 2.  As to the 
veteran's ASHD, there is ample medical evidence to show that 
the veteran has this type of organic heart disease, as well 
as EKG evidence of an old inferior wall myocardial infarction 
(heart attack).

In June 1994, the NPRC certified the veteran's POW status and 
in November 1994, the veteran filed claims for service 
connection for peptic ulcer disease with duodenitis and 
irritable bowel syndrome (IBS), malaria, intestinal 
parasitism, avitaminosis, malnutrition, dysentery, peripheral 
neuropathy, rheumatism, anemia, liver cirrhosis, 
osteoporosis, COPD, chronic bronchitis, post operative 
aphakia, benign hypertrophy (BPH) with urinary tract 
infection with bladder outlet obstruction (UTI), pneumonitis, 
septicemia, myopic compound astigmatism, and ASHD with 
hypertension.  The RO granted the claims for peptic ulcer 
disease with duodenitis and irritable bowel syndrome (IBS), 
and malaria.  It denied the others.    

Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted or 
aggravated in active military service.  38 U.S.C.A. §§ 1110.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including cardiovascular-renal 
disease and hypertension become manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2004). 

If a veteran is a former POW and was interned or detained for 
not less than 30 days, the following diseases shall be 
service-connected if manifest to a degree of 10 percent or 
more at any time after discharge or release from active 
service even though there is no record of such disease during 
service, provided the rebuttable presumption provisions of § 
3.307 are also satisfied: avitaminosis; beriberi (including 
beriberi heart disease); chronic dysentery; helminthiasis; 
malnutrition (including optic atrophy associated with 
malnutrition); pellagra; any other nutritional deficiency; 
psychosis; any of the anxiety states; dysthymic disorder (or 
depressive neurosis); organic residuals of frostbite, if it 
is determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite; post- 
traumatic osteoarthritis; irritable bowel syndrome; peptic 
ulcer disease; and peripheral neuropathy (except where 
directly related to infectious causes).  For purposes of this 
section, the term beriberi heart disease includes ischemic 
heart disease in a former prisoner of war who had experienced 
localized edema during captivity.  38 C.F.R. § 3.309(c) 
(2004).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes. When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

To establish service connection for the cause of the 
veteran's death, the evidence must show that the disability 
that was incurred in or aggravated by service either caused 
or contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312.  
For a service connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but it must be shown that there was a 
causal connection.  Id.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C. § 5107 (West 
2002).  A veteran is entitled to the benefit of the doubt 
when there is an approximate balance of positive and negative 
evidence.  See also, 38 C.F.R. § 3.102 (2004).  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Application for accrued benefits must be filed within 1 year 
after the date of death.  38 C.F.R. § 3.1000(c).

Analysis

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.310, 3.312 (2004); Ruiz v. Gober, 10 Vet. App. 352 (1997).  
In short, the evidence must show that a service-connected 
disability was either the principal cause or a contributory 
cause of death.  For a service-connected disability to be the 
principal (primary) cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

In this case, a death certificate shows that the cause of the 
veteran's death was cardiorespiratory arrest due to COPD and 
a CVA.  The service medical records show no findings 
suggestive of any cardiac or respiratory disabilities.  There 
are no contemporaneously recorded post service medical 
records that indicate that any of these conditions were 
manifested to a compensable degree within one year following 
the veteran's discharge from service.    

During the veteran's lifetime, he sought service connection 
for beriberi.  Service connection would have been presumed if 
it had manifested itself to a degree of 10 percent during the 
veteran's lifetime.  The Board notes that while the veteran 
reports a history of it, as does Dr. R.D., there is no 
medical evidence of it.  The veteran reported localized 
swelling, but not until 1987.  The Board notes that neither 
of the veteran's lay witnesses reported that the veteran had 
any symptoms of cardiac or respiratory ailments either.  As 
noted above, the service medical records show no findings 
suggestive of any cardiac or respiratory disabilities.  

Notwithstanding the foregoing, there is also post-service 
medical evidence of atherosclerotic heart disease with an old 
inferior wall myocardial infarction.  Since the veteran was a 
POW for more than 30 days, and has a history of localized 
edema of the lower extremities during captivity (see report 
of 1987 VA examination), his ASHD or ischemic heart disease 
is presumed to have been incurred during service.  A 
cerebrovascular accident (CVA) or stroke substantially 
contributed to the veteran's death.  For VA compensation 
purposes, cardiovascular disease includes ASHD and a CVA.  
Accordingly, there is a nexus between a service-connected 
disability (ASHD or cardiovascular disease) and the veteran's 
fatal CVA.  Under these circumstances, service connection for 
the veteran's cause of death is warranted.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

It is undisputed that the veteran died on April [redacted], 1998 and 
the appellant filed her claim for accrued benefits on March 
27, 2000.  Pursuant to 38 C.F.R. § 3.1000(c), an application 
for accrued benefits must be filed within 1 year after the 
date of death.  Since the application was filed more than one 
year after the veteran's April [redacted], 1998 death, the claim for 
accrued benefits must be denied.    

The Board recognizes the appellant's explanation as to the 
lateness of her application for accrued benefits.  Although 
she was apparently unaware of the requirement that a claim 
for accrued benefits be submitted within one year after the 
decedent's death, the U.S. Court of Appeals for Veterans 
Claims has held that alleged ignorance cannot be used as an 
excuse for failure to follow a promulgated regulation.  See 
Morris v. Derwinski, 1 Vet. App. 260 (1991), citing Fed. Crop 
Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947).  See also 
Velez v. West, 11 Vet. App. 148, 156-57 (1998).  The Court in 
Morris noted that the Supreme Court of the United States had 
held that persons dealing with the Government were charged 
with knowledge of Federal statutes and lawfully promulgated 
agency regulations, regardless of actual knowledge or 
hardship resulting from innocent ignorance.  See Morris at 
265.

In an issue such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  Accordingly, entitlement to 
accrued benefits under 38 U.S.C.A. § 5121 must be denied.




ORDER

The appellant's claim for service connection for the cause of 
the veteran's death is granted, subject to the rules and 
regulations governing the payment of VA monetary benefits.  

Entitlement to accrued compensation under 38 U.S.C.A. § 5121 
is denied.




	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


